DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) was filed on 6/19/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
The drawings filed 6/19/2020 were accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 11 recites the limitation "said auxiliary processing means".  There is insufficient antecedent basis for this limitation in the claim.
Claims 9, 11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claims 9, 11, and 13, the phrases "such as" and “or the like” render the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).






Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitations are:
	Selection means in claims 2, 3
	Processing means in claims 1, 5, 10, 12
	Auxiliary processing means in claims 8-9, 11
	Memory means in claims 10, 12
	Auxiliary input means in claims 9, 11, 13
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nochimowski et al (US 20100161633 A1; filed 12/22/2008).

With regards to claim 1, Nochimowski discloses a system for fruition of multimedia contents, comprising at least one first multimedia content reproduction apparatus comprising a communication interface, and processing means in communication with said communication interface (Nochimowski, Fig. 1: Host device 100), a removable memory device, which can contain at least a plurality of multimedia contents (Nochimowski, Fig. 1: Local Storage device 200) and can be connected, by means of said communication interface, to at least said first reproduction apparatus and preferably to at least one second multimedia content reproduction apparatus (Nochimowski, paragraph 12: “The host device 100 is in communication with the local mass storage device 200”), wherein said first reproduction apparatus comprises processing means configured for a. reproducing or reading, by means of said communication interface, at least one of said multimedia contents that are present in said removable memory device; (Nochimowski, paragraph 15: “The player 120 in the host device 100 communicates with the local mass storage device 200”) b. generating at least one choice datum defining at least one set of favourite multimedia contents (Nochimowski, paragraph 10: “by leveraging the processing power of the local mass storage device, the suggested read list can be created”; Nochimowski, paragraph 21: “As used herein, a “policy” is any information that would be useful in facilitating the creation of the suggested read list. Examples of policies include, but are not limited to, a history of played songs, already-built read lists, user preferences/profile, business policies to promote certain artists/songs, or an asynchronously-built repository of file properties.”); c. writing, on the basis of said at least one choice datum, at least one metadatum directly into said removable memory device (Nochimowski, paragraph 10: “by leveraging the processing power of the local mass storage device, the suggested read list can be created”), wherein said metadatum is associated with at least one of said favourite multimedia contents, and wherein said metadatum defines the associated content as belonging to at least one set of multimedia contents (Nochimowski, paragraph 29: “From such record, a refined user profile may be complied or built, where the number of times and/or duration of access by each of the users to each of the songs, movies, ring tones or games can be tallied and shown as the user profile”); d. making available for reading and reproduction, by means of said communication interface, all the multimedia contents that are present in said removable memory device or only said at least one set of multimedia contents, defined by said metadatum as belonging to said set (Nochimowski, paragraph 11: “As shown in FIG. 1, in this embodiment, the host device 100 comprises a multimedia player (MM) 110, which contains a player 120 and a read list manager 130. As will be discussed in more detail below, these components can be used to play data stored in the local mass storage device 200”).

 wherein said reproduction apparatuses comprise selection means configured for selecting said multimedia contents on the basis of said at least one metadatum (Nochimowski, paragraph 19: “a user wishes to be provided with an automatically generated play list of one or more songs based on, for example, a song selected by the user (e.g., a last-played or currently-selected song).” Fig. 2: the host device sends a request for a suggested read list, which is something that the user selects).

With regards to claim 3, which depends on claim 1, Nochimowski discloses wherein said removable memory device comprises selection means configured for selecting said multimedia contents on the basis of said at least one metadatum (Nochimowski, paragraph 19: “In contrast, in this embodiment, the read list manager 130 in the host device 100 merely sends a request to the read list service 270 in the local mass storage device 200 for the read list, and the read list service 270—not the host device 100—would generate the suggested read list, as discussed below.”).

With regards to claim 6, which depends on claim 1, Nochimowski discloses wherein said at least one choice datum can take a plurality of values, thus defining a plurality of sets of multimedia contents (Nochimowski, paragraph 28: “Each time song 1 is accessed by a particular user, the controller 210 tracks the access and increments the frequency (such as total number of accesses) of access by one”).


With regards to claim 8, which depends on claim 1, Nochimowski discloses wherein said removable memory device also comprises auxiliary processing means configured for making available for reading and reproduction the multimedia contents selected according to said at least one metadatum .

With regards to claim 9, which depends on claim 8, Nochimowski discloses wherein said removable memory device also comprises: auxiliary input means, such as a small push-button, a voice recognition system or the like, adapted to generate at least one feedback datum defining a user's reaction to the multimedia content being reproduced, wherein said auxiliary processing means are also configured for generating said at least one choice datum on the basis of said at least one feedback datum and for setting the value of said at least one metadatum (Nochimowski, paragraph 28: “Each time song 1 is accessed by a particular user, the controller 210 tracks the access and increments the frequency (such as total number of accesses) of access by one. For example, if user 1 accesses song 1, the controller 210 will increment the quantity FS 11 by one. Instead of or in addition to incrementing the frequency FS11, the controller 210 may also track the duration of the access and record the duration of the access as TS 11 after user 1 accesses song 1.” The frequency of playback of a song is being interpreted as the user input).

Claim 10 recites substantially similar limitations to claim 1 and is thus rejected along the same rationale.
Claim 11 recites substantially similar limitations to claim 9 and is thus rejected along the same rationale.
Claim 12 recites substantially similar limitations to claim 1 and is thus rejected along the same rationale.
Claim 13 recites substantially similar limitations to claim 9 and is thus rejected along the same rationale.

With regards to claim 14, which depends on claim 12, Nochimowski discloses portions of software code for executing the phases of the method (Nochimowski, paragraph 14: “the controller 210 can take the form of a microprocessor or processor and a computer-readable medium that stores computer-readable program code (e.g., software or firmware)”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nochimowski in view of Bastide et al (US 20160357781 A1; filed 8/23/2016).


With regards to claim 4, which depends on claim 1, Nochimowski does not disclose wherein said at least one metadatum is the extension of the filename of said at least one multimedia content.
wherein said at least one metadatum is the extension of the filename of said at least one multimedia content (Bastide et al, paragraph 16: “When such a file is stored, such as to a repository, the user-designated filename extension (e.g., “−v1Temp-jEdits”) may be extracted as metadata from the filename”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Nochimowski and Bastide such that the media metadata can be stored in the filename extension. This would have enabled the user to identify the metadata (Bastide, paragraph 13: “an inferred repository action may include remapping the previously-inferred and extracted metadata, and adding the inferred metadata back to the filename so that the user may again recognize the file with the filename as designated by the user.”).


With regards to claim 7, which depends on claim 1, Nochimowski does not disclose wherein said at least one metadatum comprises a sorting metadatum which, within a reproduction sequence, defines the position of the associated multimedia content
However, Bastide et al teaches wherein said at least one metadatum is the extension of the filename of said at least one multimedia content (Bastide et al, paragraph 31: “Similarly, where an inferred repository action includes an “organizational detail inferred repository action,” processing may be performed to assign files to folders or collections of files (e.g., “company name,” etc.). Where an inferred repository action includes a “priority designation inferred repository action,” processing may be performed to modify a sort priority in any view of files (e.g., “HIGH,” “IMMEDIATE ACTION,” etc.).”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Nochimowski and Bastide such that the media metadata can be sorted based on how the user wants them. T This would have enabled the user to set the order in .



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nochimowski in view of Bernhardsson et al (US 20130332532 A1; filed 6/5/2013).


With regards to claim 5, which depends on claim 1, Nochimowski discloses writing, on the basis of said at least one choice datum, at least one second metadatum directly into said removable memory device (Nochimowski, paragraph 28: “Each time song 1 is accessed by a particular user, the controller 210 tracks the access and increments the frequency (such as total number of accesses) of access by one. For example, if user 1 accesses song 1, the controller 210 will increment the quantity FS 11 by one. Instead of or in addition to incrementing the frequency FS11, the controller 210 may also track the duration of the access and record the duration of the access as TS 11 after user 1 accesses song 1.”).
However, Nochimowski does not disclose wherein said at least one choice datum also defines a set of disliked multimedia contents, wherein said processing means are also configured for writing, on the basis of said at least one choice datum, at least one second metadatum… wherein said second metadatum is associated with at least one of said disliked multimedia contents, and wherein said second metadatum defines the associated content as belonging to at least one second set of multimedia contents.
wherein said at least one choice datum also defines a set of disliked multimedia contents, wherein said processing means are also configured for writing, on the basis of said at least one choice datum, at least one second metadatum… wherein said second metadatum is associated with at least one of said disliked multimedia contents, and wherein said second metadatum defines the associated content as belonging to at least one second set of multimedia contents (Bernhardsson, Paragraph 68: "The metadata includes the title 328 of the content item 324, the name(s) 330 of the artists or group (e.g., singer, band, actor, movie producer), and other metadata 332. The database also includes a list or table of content item attributes 334, such as genres (e.g., “hip-hop,” “jazz,” “rock”) or themes (e.g., “Christmas” or “Hanukkah”).”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have combined Nochimowski and Bernhardsson such that the metadata associated with the media could include both likes and dislikes. This would have enabled the invention to “track the likes and dislikes of the users, and thus present users with content items 324 that better match a user's likes” (Bernhardsson, paragraph 68).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Long (US 10417184 B1): Teaches changing file extensions of documents to change how they are accessed by native applications.
Branton (US 20140025636 A1): Teaches modifying filenames so that they contain metadata.
Garmark (US 20140006483 A1): Teaches keeping track of likes and dislikes of songs by users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRODERICK C ANDERSON whose telephone number is (313)446-6566. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.C.A/Examiner, Art Unit 2178                                                                                                                                                                                                        


/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178